Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
With the preliminary amendment of 7/15/20, claims 1-11 & 13-19 are pending.
Election/Restrictions
As provided in 37 CFR 1.475:
(a) An international and a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in an application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
(b) An international or a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories.
(1) A product and a process specially adapted for the manufacture of said product; or 
(2) A product and process of use of said product; or 
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or 
(4) A process and an apparatus or means specifically designed for carrying out the said process; or 
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process. 
(c) If an application contains claims to more or less than one of the combinations of categories of invention set forth in paragraph (b) of this section, unity of invention might not be present.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(d) If multiple products, processes of manufacture or uses are claimed, the first invention of the category first mentioned in the claims of the application and the first recited invention of each of the other categories related thereto will be considered as the main invention in the claims, see PCT Article 17(3)(a)  and § 1.476(c). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(e) The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. 

Restriction is required under 35 U.S.C. 121 and CFR 1.475.

Group I, claims 1-11, drawn to a variant of a parent lipase, wherein: i) the variant is a polypeptide having lipase activity; and ii) the variant is a polypeptide having at least 60% but less than 100% sequence identity to the polypeptide shown as SEQ ID NO: 1; and/or iii) the variant is a polypeptide encoded by a polynucleotide having at least 60% but less than 100% sequence identity to the mature polypeptide coding sequence shown as SEQ ID NO: 1; and/or iv) the variant is a fragment of the polypeptide of ii) or iii) that has lipase activity; wherein the variant comprises: 
(a) a substitution corresponding to: D1E,Q; A4R; D5Q; L7Y; N8D,E,Q; K11E,Q; R24E,N,Q; N26Q; D27N,Q; A3ON; N33Q; T35N; N39D,Q; A46Q; D48Q; F511,V; L52N, E56N; N57Q; G59S; V60S,M, D62Q; D70Q; N71Q; N73S; 186F,P; N88D,Q; 190R; L93F; N94Q,R,S; D96H,I,Q,S; V98I; N101D,Q,R; S105R; R108E,Q; D111Q; D122Q; D130Q; D158Q; N162D,E; Y164S; D165Q; D167Q; A173Q; N178D; A180E; N200Q; R209Q; Q210E; F211A,N,S,T,Y; G212D,E,R; L227G, V228E,P; R231Q; R232E,Q; R233K,N,Q; T244E; N250D; 1255A; A257S; L264A, V, I; and/or 
(b) substitutions corresponding to: A4E+F211V; A4E+L227G; A4E+T252A; D122N+L124S; D165N+D167S; D96N+V98S; E45N+A47S; E87K+F95Y; E87R+N94D; F211V+L227G; F211V+L264A; F211V+T252A; I238C+G246C; L227A+L264A; L227G+1269W; L264A+I269W; N250P+T252I; S105D+R108G; T123N+R125S; 
(c) substitutions corresponding to: A40N+T252A+L264A; A46N+T252A+L264A; A46N+T252A+L264A; A46R+T252A+L264A; D130H+N250P+T2521; D1A+T252A+L264A; D1C+T252A+L264A; D1F+T252A+L264A; D1G+T252A+L264A; D1H+T252A+L264A; D1L+T252A+L264A; D1M+T252A+L264A; D1G+T252A+L264A; D1R+T252A+L264A; D1W+T252A+L264A; D1Y+T252A+L264A; D5R+T252A+L264A; D62R+T252A+L264A; F10L+T252A+L264A; F10M+T252A+L264A; F211V+L264A+1269W; F211V+T252A+L264A; F51G+T252A+L264A; F51K+T252A+L264A; G106E+N250P+T252I; G65A+T252A+L264A; G65W+T252A+L264A; H1981+T252A+L264A; H198N+P256T+A2571; K74G+T252A+L264A; L12H+N250P+T252I; L227G+T252A+L264A; L75A+T252A+L264A; L75K+T252A+L264A; L75Y+T252A+L264A; L7F+T252A+L264A; N250P+T252I+1255D; N39S+T252A+L264A; N8K+T252A+L264A; N8R+T252A+L264A; N94D+T252A+L264A; Q15M +T252A+L264A; R108Q+R179E+G212E; R232 N+T252A+L264A; S37H+N250P+T252I; S3R+T252A+L264A; T50H+T252A+L264A; T50L+T252A+L264A; T50M+T252A+L264A; T50W+T252A+L264A; T50Y+T252A+L264A; V228R+T252A+L264A; V63C+T252A+L264A; V63E+T252A+L264A; V63G+T252A+L264A; V63I+T252A+L264A; V63L+T252A+L264A; V63Q+T252A+L264A; V63S+T252A+L264A; Al9T+T252A+L264A; A19S+T252A+L264A; K11L+T252A+L264A; A20V+T252A+L264A; A20T+T252A+L264A; S17C+T252A+L264A; I34S+T252A+L264A; T32P+T252A+L264A; N26A+T252A+L264A; 
(d) substitutions corresponding to: A4K+R231T+T252A+L264A; A4K+R232V+T252A+L264A; L227G+V228A+T252A+L264I; L7F+L227G+T252A+L264A; N250P+T2521+D254N+P256S; Q249N+N250P+N251S+T252I; T244N+G246S+N250P+T2521; T91A+N92D+D96L+V98Q; T91A+V228L+T252A+L264S; V202C+N250P+T2521+P253C; V60M+T91A+T252A+L264A; W221C+G246C+N250P+T252I; D1C+R233C+T252A+L264A; V60M+D99N+N 101S+L227G; V60M+S119N+A121S+L227G; V60M+R125N+A127S+L227G; D1G+T252A+P256T+L264A; V60M+L227G+V228R+L264T; and/or 
(e) substitutions corresponding to: T91A+H198N+D254S+P256T+A257I; T91A+T252A+1255L+P256K+L264A; V60M+L227G+V228L+T252A+L264Y; V60M+L227V+V228P+T252A+L264I; V60M+T91A+L227R+T252A+L264V; N33Q+V60M+G 163N+D165S+L227G; R24E+A180E+N250D+T252A+L264A; and/or V60M+T91A+L227V+T252A+L264M; and/or 
(f) substitutions corresponding to: L7F+T91A+A150G+L154V+T252A+L264A; and/or(g) substitutions corresponding to: 
Group II, claim 13, drawn to a method for cleaning a surface comprising contacting the surface with a lipase variant of claim 1.
Group III, claim 14, drawn to a method of hydrolyzing a lipase substrate, comprising treating the lipase substrate with a lipase variant of claim 1.
Group IV, claims 15-19, drawn to a polynucleotide encoding a lipase variant of claim 1, vector, host cell and a method of making lipase recombinantly.
The inventions listed as groups I-IV do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons.  The technical feature linking groups I-IV appears to be that they all relate to variant lipases.  However, variant lipases were well known in the art.  Moreover, each of US Patents 9,539,311 B2 or 9,163,203 B2, or 7,790,666 B2 or 7,786,067 B2 or 7,172,997 B2, teaches the claimed Thermomyces lanuginosus variants, relative to Applicants’ SEQ ID NO: 2 (1-269 amino acids, with varying N-terminal/C-terminal lengths), which anticipates claims 1-11.
See for example, claims 1-3 of US Patent 9,539,311 B2:
1. An isolated variant lipase which (a) has at least 90% identity to the sequence of amino acids 1 to 269 of SEQ ID NO: 2; (b) has lipase activity; and which (c) as compared to the sequence of amino acids 1-269 of SEQ ID NO:2, comprises substitutions N33Q+T231R+N233R, and at least one additional substitution selected from the following: D96*, E,G,N,R,S,W,Y; and L227F,G. 
2. The lipase of claim 1 which comprises D96*. 
3. The lipase of claim 1 which comprises a set of substitutions selected from the following: D27R+N33Q+G91A+D96E+L97Q+D111A+T231R+N233R+P256T; D27S+N33Q+G91A+D96E+L97Q+D111A+S216P+T231R+N233R+P256T; D27R+N33Q+G91T+N94S+D111A+S216P+L227G+T231R+N233R+P256T; N33Q+D96W+T231R+N233R; D27V+N33Q+V60S+D96W+T231R+N233R+Q249R; D27R+N33Q+G91N+N94R+D111A+S216P+L227G+T231R+N233R+P256T; D27R+N33Q+G91A+L93*+N94*+F95*+D96*+D111A+T231R+N233R+P256T; 
 
Additional art is cited in the ISR filed in this application on 7/15/20
   Therefore, groups I-IV share no special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art.  Furthermore, the products of groups I & IV do not share a special common structural and functional feature while, the methods of groups II & III do not use the same reagents and/or produce the same results.  Accordingly, groups I-IV are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept.  
Species Election
Each of groups I-IV encompasses distinct species. The species are independent or distinct because, as disclosed, the different species have the mutually exclusive characteristics for each identified species and/or these species are not obvious variants of each other based on the current record.  Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species for prosecution on the merits, as set forth below.  (See MPEP 803.02, 808.01(a), and Fed Reg 2002, Vol76, No27, SecA4.) The claims shall be thus restricted if no generic claim is finally held to be allowable.  Currently, no claims are generic because no claims are limited to species having one specific common structure (i.e., position) that constitutes a special technical feature (MPEP 1850(13.2) and 1893.03(d)).

For each bullet set forth below, applicants are required to elect one specific species for initial prosecution.  In addition, in the interest of compact prosecution, understanding applicants’ invention at the earliest possible time, and identifying allowable subject matter the following is requested.
If the elected species is encompassed by a recited obvious sub-genus, applicants are requested to identify all members of the obvious sub-genus.  MPEP 803.02, 808.01(a)
If the elected species is encompassed by a recited proper Markush group, applicants are requested to identify all members of the proper Markush group.  In addition, applicants are requested to identify the common, distinctive core structure shared by said members and the common, specific function that flows from said distinctive core structure said structure and function being mainly responsible for the function in the claimed invention (MPEP 706.03(y)(II)(A)).  In this regard, MPEP 803.02 (III)(B) states: “The examiner should not invite the applicant to elect any group of species that would clearly be rejectable … as an improper Markush grouping”1.
There is no restriction among members of an obvious sub-genus or proper Markush group.  The one chosen species will be considered to be a representative species of the designated obvious sub-genus or the designated proper Markush group and, if allowable, additional species will be considered.  Species not within an identified obvious sub-genus or an identified proper Markush group will be considered to be patentably distinct and restriction applies.
If any of group I or II or III or IV is elected, elect:
One specific (SEQ ID NO, where every residue is designated). 
One specific variant or one combination of double or triple variant.
As stated above, if Applicants believe that the elected species is encompassed by a specific sub-genus for which the species are obvious over each other or a proper Markush group of species, identification of the members of said obvious sub-genus or identification of the members of said proper Markush group is requested.  There is no restriction among members of such an obvious sub-genus or proper Markush group.  The one chosen species will be considered to be a representative species of the designated sub-genus of species that are obvious over each other or the proper Markush group and, if allowable, additional species will be considered.  Species not within an identified obvious sub-genus or identified proper Markush group will be considered to be patentably distinct and restriction applies.
Applicant is advised that for the reply to this requirement to be complete it must include (i) an election of an invention and species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention and species.  Failure to do so will be deemed non-responsive.
 The election of an invention and species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the 
Should Applicants traverse on the ground that the inventions or species are not patentably independent or distinct, Applicants should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions or species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention or species.
If restriction between product and process claims has been required, the following applies.  Where Applicant elects claims directed to a product, and the product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the Official Gazette notice dated March 26, 1996 (1184 O.G. 86; see also M.P.E.P. 821.04, In re Ochiai, and In re Brouwer).  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right, if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  To be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  
If restriction between combination and subcombination inventions has been required, the following applies. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
To insure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, Applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages.  It is also requested that Applicants put the serial number on every page of their response.
It is also requested that Applicants identify support, within the original application, for any amendments to the claims and specification.
If Applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, Applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEKCHAND SAIDHA whose telephone number is (571)272-0940.  The examiner can normally be reached on M-F 8.00-5.30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B Mondesi can be reached on 408 918 7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TEKCHAND SAIDHA/
Primary Examiner, Art Unit 1652                                                                                                                                                                                     
Recombinant Enzymes, 02A65 Remsen Bld.  
400 Dulany Street, Alexandria, VA 22314
Telephone: (571) 272-0940




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 No Markush claim can be allowed until any improper Markush grouping rejection has been overcome or withdrawn (see MPEP § 706.03(y), subsection III), and all other conditions of patentability have been satisfied (MPEP 803.02 (III)(D)).